      


 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10       MEREDITH MCGLOWN,                               Case No. C18-1403RSM

11                  Plaintiff,                           ORDER OF DISMISSAL
12                     v.
13
         DEPARTMENT OF HOMELAND
14       SECURITY, et al.,
15                Defendants.
16
            This matter comes before the Court sua sponte on the Court’s Order to Show Cause,
17
     Dkt. #7. Pro se Plaintiff Meredith McGlown has been granted leave to proceed in forma
18
19   pauperis in this matter. Dkt. #4. The Complaint was posted on the docket on October 2, 2018.

20   Dkt. #5. Summonses have not yet been issued.
21
            Ms. McGlown brings this action against the Department of Homeland Security and the
22
     UCIS Application Support Center. Id. The Complaint states that “the Obama Reform Act…
23
24   and the Reversional [sic] Law FCC 4122 1st Cir. Of the United States of America in DC + BC

25   granted the State of Washington Permission for the Caliphate of Isreal [sic] to take residence in
26   the United States.” Id. Ms. McGlown indicates that there has been “an order for biological
27
     testing and counseling with DNA identification” and that Congress “breached the contract
28



     ORDER OF DISMISSAL - 1
      

     when they did this.” Id. No contract is ever mentioned again in the Complaint. Congress has
 1
 2   allegedly “become the overseers of the Caliphate and it retaliated on them,” “returned to space

 3   and stayed stationary,” and “stop [sic] providing for the planet.” Id. The Complaint continues
 4
     in this fashion. There are no clear causes of action or requests for relief, although Ms.
 5
     McGlown indicates that she needs proof of her birth and “all biological test results, records,
 6
 7   and confirmations…” Id.

 8           On October 4, 2018, the Court issued an Order to Show Cause directing Plaintiff to
 9   write a short and plain statement telling the Court (1) the law or laws upon which her claims are
10
     based, (2) why Defendants are not immune from such claims, and (3) why this case should not
11
     be dismissed as frivolous. Dkt. #7. The Court limited Plaintiff’s response to six pages and
12
13   instructed her not to file additional pages as attachments. Id.

14           On October 18, 2018, Plaintiff filed a request for additional pages concurrent with her
15   eight-page Response and ten pages of attachments. Dkt. #10. This is not in compliance with
16
     the Court’s prior Order. Even considering all of Plaintiff’s Response, nothing contained therein
17
     adequately responds to the Court’s questions. Plaintiff discusses a whole slew of new topics
18
19   not previously raised in her Complaint, including war crimes, rape, attempted assassination by

20   the CIA, Plaintiff’s financial investments, human trafficking, vampires, requests for records,
21
     jihad, prostitution, drug trafficking, and accusations of illegal activities against various
22
     officials. See id.
23
             The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
24
25   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

26   such relief. See 28 U.S.C. § 1915(e)(2)(B).
27
28



     ORDER OF DISMISSAL - 2
      

            The Court finds that Plaintiff’s Complaint fails to set forth a claim for relief as required
 1
 2   by Federal Rule of Civil Procedure 8(a). There is no statement of jurisdiction, causes of action,

 3   or request for relief. After considering Plaintiff’s Response, the Court is doubly convinced that
 4
     this Complaint is frivolous and malicious. Accordingly, Plaintiff’s Complaint suffers from
 5
     deficiencies that require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
 6
 7           Having reviewed the relevant briefing and the remainder of the record, the Court

 8   hereby finds and ORDERS:
 9          1)      Plaintiff’s claims are DISMISSED.
10
            2)      All pending Motions are to be terminated by the Clerk as moot.
11
            3)      This case is CLOSED.
12
13          4)      The Clerk shall send a copy of this Order to Plaintiff at 1205 THOMAS ST,

14                  UNIT D2 SEATTLE, WA 98109-5437.
15
16
            DATED this 23 day of October, 2018.
17
18
19                                                A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 3
